Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed. The following is the examiner’s statement for allowance:
Regarding claims 1, 12 and 20, the prior art does not disclose “…obtaining a first parameter value and a second parameter value according to: a charging current outputted by a wireless charging transmitter, when a transmitted power of the wireless charging transmitter falls into a first charging power range; or a charging voltage outputted by the wireless charging transmitter, when the transmitted power of the wireless charging transmitter falls into a second charging power range… wherein in the first charging power range, the wireless charging transmitter outputs a constant voltage, and in the second charging power range, the wireless charging transmitter outputs a constant current” in combination with the remaining limitations of independent claims 1, 12 and 20. Dependent claims 2-11 and 13-19 are also allowed.

The examiner found BUNSEN et al. (US 2013/0134792 A1, hereinafter BUNSEN) and MATSUMOTO et al. (US 2016/0064952 A1, hereinafter MATSUMOTO) disclose to be the closest prior art of record.
BUNSEN discloses a wireless charging device comprising a foreign object detection system wherein the Q-factor is measured and compared to a reference value, the result of the comparison decides whether a foreign object is present or not. MATSUMOTO discloses a wireless power transmission system comprising a foreign object detection circuit which detects a 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/AHMED H OMAR/            Examiner, Art Unit 2859

/EDWARD TSO/            Primary Examiner, Art Unit 2859